ON MOTION FOR REHEARING

PER CURIAM.
We grant appellant’s motion for rehearing, withdraw our previous opinion, and substitute the following in its place.
Vance Johnson appeals the revocation of his probation. We affirm, see Brown v. State, 776 So.2d 329 (Fla. 5th DCA 2001), but remand for the trial court to enter a written order specifying the particular grounds for the revocation. Aidone v. State, 763 So.2d 1127, 1128 (Fla. 4th DCA 1999) (‘When revoking probation, a trial court must at least specify which conditions of probation have been violated, and should also relate evidence or reasons for supporting the judge’s findings.”).
AFFIRMED and REMANDED.
FARMER, KLEIN and TAYLOR, JJ., concur.